Case 2:20-cv-07718-KM-JBC Document9 Filed 04/21/21 Page 1 of 10 PagelD: 31

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

instructions:
1. Submit this Reimbursement Voucher to the Manager of Courtroom Deputies in the vicinage where the case Is pending.

2.
3.

Attach all supporting documentation including detailed invoices for each expenses for which reimbursement Is sought.
nedatsaoo must attached the original approved Application for Pre-Approval where relmbursement of expenses exceed a
of $5000.

REIMBURSEMENT VOUCHER FOR EXPENSES OF PRO BONO COUNSEL

 

 

1, Richard A. Ulsamer, Esq. duly appointed as pro bono counsel to :
represent__Keishawn Brown _.___in the matter of
Brown Vv. Grey, et al. '

Civil Action No.20-07718, hereby request reimbursement pursuant to Appendix H of the
Court’s Local Civil rules, for expenses incurred in the representation of my pro bono
client in the amount of $__807.20 . The check should be made payable to:

Tompkins, McGuire, Wachenfeld & Barry, LLP

Name of Attorney/Firm
XX-XXXXXXX

Tax 1.D. #
3 Becker Farm Road, 4th Floor, Roseland, New Jersey 07068

Address of Attorney/Firm

 

i certify that the expenses, for which a detailed copy of invoice(s) is/are attached, is/are

reasonable and necessary and were actually in rein.
DATE: April 21, 2021 ‘fit! 4. YE
SIGNATURE OF Pro Bono Counsel

Richard A. Ulsameér

The above application of pro bono counsel is fair and reasonable and payment is
recommended from the DISTRICT OF NEW JERSEY’s ATTORNEY ADMISSION FUND.

DATE:

 

SIGNATURE OF JUDGE

PLEASE FORWARD THE COMPLETED APPLICATION TO WILLIAM T. WALSH, CLERK OF
THE COURT
Case 2:20-cv-07718-KM-JBC Document9 Filed 04/21/21 Page 2 of 10 PagelD: 32

 

Tompkins McGuire Wachenfeld & Barry LLP

 

Request for Expenses Incurred

 

9200 Pro Bono Matter

 

 

 

106 Brown, Keishawn vs. Alfaro Ortiz, Roy Hendricks, Steve Pringle, Sgt Vargas, Officer D. Gray, Sgt. Major and Shift

Commander Leak

 

As of April 20, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Exp Code Amount Description
Long Distance Travel:
10/17/19 (£109 156.60 RICHARD A. ULSAMER; Local Travel CK# 93571 (10/15/19 travel to Bayside State Prison -
Leesburg, NJ for interview of Pro Bono Client Keishawn Brown - 270 miles at 0.580 per
- mile]
10/17/19 €124 10.60 RICHARD A. ULSAMER; Other CK# 93571 (Tolls in connection with 10/15/19 travel to
Bayside State Prison - Leesburg, NJ for interview of Pro Bono Client Keishawn Brown)
Medical Records: . - _
11/18/19 E102 210.00 ‘LOGICAL SOURCE; Outside Printing CK# 93859 RAU (11/8/19 request for medical records of
- Keshawn Brown from University Hospital)
11/18/19 (£102 30.00 LOGICAL SOURCE; Outside Printing CK# 93860 RAU (11/8/19 request for radiology cd on
Keshawn Brown from University Hospital)
400.00 Court Fees 6/28/20 AM EX CLOSING DATE Courts - USDC / NJ RAU (Filing fee)

06/25/20 £112

 

 

 

Total Expenses

 

§ 807.20

 

 

 

 

 

 
Case 2:20-Cv-07718-KhGM Berne OCUCBOLRE Fuleg Qa weeerb age 3 of 10 PagelD: 33

EXPENSE ACCOUNT VERIFICATION

 

 

NAME: Richard A. Ulsamer
DATES: October 15, 2019
PLACE: Bayside State Prison -— Leesburg, N.Jd.

 

OCCASION: Interview of Pro Bono Client Keishawn Brown

 

 

 

 

1. MEALS -—- See Attached
2. HOTEL or MOTEL
3. TELEPHONE & WIRE EXPENSE
4. TRANSPORTATION COST:
(a) Cab Fares
(b) Mileage 270 at .58
(c) RR or Plane - PATH
(d) Other - Tolls
5. REGISTRATION OR ADMISSION CHARGES
6. ENTERTAINMENT COSTS (Explain)
7. OTHER (Explain) - Parking (Attached)
TOTAL COSTS: $167.20
LESS - ADVANCES, IF ANY $
CHARGED DIRECTLY TO FIRM $
DUE ME | $167.20
SIGNATURE: LZ ~~
AA ben
APPROVED BY: VALS
PLEASE: Attach all receipts for verification. Explain

entertainment costs with particularity, either on the
back of this sheet or on an attached sheet, to
demonstrate to firm the business character of the
entertainment and including names of persons
entertained.

If any costs are chargeable to a particular client, please
indicate name of client and amount chargeable here:

Client Name: Federal Pro Bono Assignment - Keishawn Brown
Client/Matter No: 9200-106

Amount of Cost to be Charged: $167.20
 

\
Logical QR Source

Fhe,

PO Box 349
Wayne, NJ 07474
973-972-7149

 

Bill To

 

TOMPKINS, MCGUIRE, WACHENFELD & BARRY
3 BECKER FARM ROAD 4TH FLOOR
ROSELAND, NJ 070681726

ATTN: RICHARD A. ULSAMER 9200-106

. Noe dselO120-COH718-KM-JBC Document 9 Filed 04/21/21 Page 4\y 10)Pag&iptA4

 

 

INVOICE
Data Involee #
11/08/2019 129231

 

 

 

 

 

Ship To

 

TOMPKINS, MCGUIRE, WACHENFELD & BARRY
3 BECKER FARM ROAD 4TH FLOOR
ROSELAND, NJ 070681726

ATTN: RICHARD A. ULSAMER 9200-106

8736237066

 

9736237066

 

 

 

Patlent Name
KESHAWN BROWN

Quantity

 

 

Medical Records from University Hospital

Reference #

9200-106

Request # LSI
691591 LSI

Description

 

Terms

Due on Receipt

Price Each Amount

 

100 DOS: 08/13/2012 to 08/27/2012 Page Fee (up to first 100 pages) $1,00 $100.00
400 DOS: 08/13/2012 to 08/27/2012 Page Fee (pages 101-500) $0.25 $100.00
220 DOS: 08/13/2012 to 08/27/2012 Page Fee (pages 500+) $0,00 $0.00
Rotrieval Fee: $10.00
Shipping: $0.00
Federal Tax ID# XX-XXXXXXX Make checks payable to invoice Total: $210.00
Logleal Source Inc. Discounts:
* Please Include invoice 'scounls:
number(s) on payment Payments/Credits: $0.00

Balance Due:

$210.00

 
TOMPKINS, MSGUIRE, WACHENFEN'b 2 BARAVUTR™ 9 Filed 04/21/21 Page 5of10PagelD: 35 93859

 

 

 

VENDOR: LOGICAL SOURCE CHECK NO: 93859
OURREF.NO.|  YOURINVOICENUMBER _|_ INVOICE DATE | INVOICE AMOUNT [ AMOUNT PAID | DISCOUNT TAKEN
105363 129231 11/08/2019 210.00 210.00 0.00

INVOICE # 129231
RAU MEDICAL RECORDS 9200-106

 

 

 

 

   

, 93859
TOMPKINS, McGUIRE, WACHENFELD & BARRY LLP ae VANeY
ATTORNEY BUSINESS ACCOUNT 55-138/212 °
3 BECKER FARM ROAD. ee CHECK NO. CHECK DATE VENDOR NO.
GD
93859 11/18/2019 LOGSOU
PAY Two hundred ten and NO/] O08 EE RE a RR ER eR a aR Ro aK Rk ok a ok CHECK AMOUNT

US Dollars $210.00

TOMPKINS, McGUIRE, WACHENFELD & BARRY LLP
ATTORNEY BUSINESS ACCOUNT

Ep Security features, Details on back.

 

 

  

   

 

 

TOTHE LOGICAL SOURCE 1G
Het
op P.O. BOX 349 j
WAYNE, NJ 074 Ve
‘ J 07474 | (G] fi is AUTHORIZED SIGNATURE
A $e eee eee Wee ee a pe oe epee
Se pone ee DU a DE MET DE
MWOO3SBSQe WOekAOLAABAN MPOOCOIGV’BEOS
93859

VENDOR: CHECK NO:
OUR REF. NO. YOUR INVOICE NUMBER INVOICE DATE INVOICE AMOUNT { AMOUNT PAID DISCOUNT TAKEN

 

sags)
PRODUCT SSLM228 USE WITH 91560 ENVELOPE Deluxe Corporation 1-800-328-0304 or www.deluxe.com/shop PRINTED IN U.S.A. A A
eB 86237862001
Vey
_ NovCBsé(A204c4)0N718-KM-JBC Document 9 Filed 04/21/21 Page 6hof 15) Page IL2/36

Ay
Logical \ source

PO Box 349
Wayne, NJ 07474
973-972-7149

 

Bill To

 

 

INVOICE
Dale Invoice #
41/08/2019 429232

 

 

 

 

 

Ship To

 

 

TOMPKINS, MCGUIRE, WACHENFELD & BARRY
3 BECKER FARM ROAD 4TH FLOOR
ROSELAND, Nu 070681726

ATTN: RICHARD A. ULSAMER, ESQ 9200-106
9736237088

 

 

 

 

TOMPKINS, MCGUIRE, WACHENFELD & BARRY
3 BECKER FARM ROAD 4TH FLOOR
ROSELAND, NJ 070681726

ATTN: RICHARD A. ULSAMER, ESQ 9200-106
9736237066 .

 

 

Medical Records from University Hospltal

Patient Name Reference #
KESHAWN BROWN 9200-106

Quantity Description

Requast # LSI Terms
691592 LSI

Due on Recelpt

Price Each Amount

 

 

1 DOS: 08/12/2012 to 08/22/2012 $1.00 $0,00
RADIOLOGY CD: $10.00
Shipping: UPS $20.00

Federal Tax ID# XX-XXXXXXX Make checks payable to Invoice Total: $30.00
Logical Source Inc. bi ts:
* Please include invoice scoun's:

number(s) on payment Payments/Credits: $0.00

 

Balance Due: $30.00
TOMPKINS GaieGGiRE, WAGHENFE DY BeaRRY- AE" 9 Filed 04/21/21 Page 7of10PagelD: 37 93g60

 

 

 

 

VENDOR: LOGICAL SOURCE CHECKNO: 93860
OURREF.NO.]| _YOURINVOICENUMBER _| INVOICE DATE | INVOICE AMOUNT | AMOUNT PAID | DISCOUNT TAKEN
105364 129232 11/08/2019 30.00 30.00 0.00

INVOICE # 129232
RAU RADIOLOGY RECORDS 9200-106

 

 

 

 

 

 

 

 

 

 

 

 

 

el = 93860
¥> Valley
TOMPKINS, McGUIRE, WACHENFELD & BARRY LLP _— ae
some augness Acco ssase/2i2
ROSELAND, NJ 07068-1726 CHECK NO. CHECK DATE VENDOR NO. 3
93860 11/18/2019 LOGSOU 2
PAY Thirty and NOS | OQ) 2 2 2 2 He a eae oo Ra ae CO aR ok a a ae oR ok oe ok ok ak ae ak ae se ee oe CHECK AMOUNT ¢
US Dollars $30.00 s
&
TOMPKINS, McGUIRE, WACHENFELD & BARRY LLP a
TO THE LOGICAL SOURCE | GI [I I& ATTORNEY BUSINESS ACCOUNT
of SPL. BOX 349 1 @ r
WAYNE, NJ 07474 HEI
s revi AUTHORIZED SIGNATURE }
L
MOGUSH8BOw HOebkZOb3BA wOOOOLAGLBEBO AW
93860
VENDOR: CHECK NO:
OUR REF NO. YOUR INVOICE NUMBER INVOICE DATE INVOICE AMOUNT AMOUNT PAID DISCOUNT TAKEN
PRODUCT SSLM228 USE WITH 91500 ENVELOPE Deluxe Corporation 1-800-328-0304 or www.deluxe.com/shop PRINTED INUS.A. A

2 86237862001

 
Case 2:20-cv-07718-KM-JBC Document9 Filed 04/21/21 Page 8 of 10 PagelD: 38

Mary Beth Guenther

From: Richard A. Ulsamer

Sent: Wednesday, June 24, 2020 2:26 PM

To: Accounting

Subject: FW: Pay.gov Payment Confirmation: NEW JERSEY DISTRICT COURT
FYI

Complaint filing fee.
Case # 2:20-cv-7718
File # 9200-106

Richard A. Ulsamer | Partner

Tompkins, McGuire, Wachenfeld & Barry, LLP

3 Becker Farm Road | Fourth Floor

Roseland, New Jersey 07068-1726

T: 973.623.7585 | F: 973.623.7780
rulsamer@tompkinsmcguire.com
website | bio | vCard | office

The information in this e-mail is confidential and may be legally privileged. If you are not the intended recipient, you
must not read, use or disseminate the information. Although this e-mail and any attachments are believed to be free of
any virus or other defect that might affect any computer system into which it is received and opened, it is the
responsibility of the recipient to ensure that it is virus free and no responsibility is accepted by Tompkins, McGuire,
Wachenfeld & Barry, LLP for any loss or damage arising in any way from its use.

Circular 230 Disclosure: To comply with U.S. Treasury Regulations, we inform you that, unless otherwise expressly
indicated, any tax advice contained in this communication (including any attachments) is not intended or written to be
used, and cannot be used by the recipient or any other person, for the purpose of (1) avoiding penalties that may be
imposed under the Internal Revenue Code or any other applicable tax law, or (2) promoting, marketing or
recommending to another party any transaction, arrangement or other matter addressed herein. Thank you.

From: do_not_reply@psc.uscourts.gov <do_not_reply@psc.uscourts.gov>
Sent: Wednesday, June 24, 2020 2:23 PM

To: Richard A. Ulsamer <RUlsamer@tompkinsmcguire.com>

Subject: Pay.gov Payment Confirmation: NEW JERSEY DISTRICT COURT

[EXTERNAL]

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Finance Department at (609) 989-0468.

Account Number: 6059313
‘Case 2:20-cv-07718-KM-JBC Document 9 Filed 04/21/21 Page 9 of 10 PagelD: 39

Court: NEW JERSEY DISTRICT COURT
Amount: $400.00

Tracking Id: ANJDC-10985937
Approval Code: 163686

Card Number: *****#*##***4034
Date/Time: 06/24/2020 02:23:20 ET

Person Completing Transaction: Richard A Ulsamer
Attorney Name: Richard A Ulsamer

Attorney Email: rulsamer@tompkinsmcguire.com

NOTE: This is an automated message. Please do not reply
 

-cv-07718-KM-JBC Document9 Filed 04/21/21 Page 10 of 10 PagelD: 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prepared For Account Number Closing Date Page 5 of 5
JOSEPH COBUZIO/CBA XXXX-XXXXX4-51 000 06/28/20
TOMPKINS, MCGUIRE
Activity Continued
Card Number XXXX-XXXXX4-51034 Reference Code a AOURES
05/31/20 APPELLATE COURT 0000 TRENTON Nu 12037475000 [ .; 81.50
REF# 120374750 609-296-1114 05/29/20 a bo /
GOVERNMENT SERVICES . ee
ROG NUMBER 120374750 ns
06/01/20 AUTOMATED TRANSCRIPT SICKLERVILLE NU 1461 4000000 f. 460.00
REF# 14611 8567844276 06/01/20 Co :
MISC. PRODUCTS —_ - Ne
ROC NUMBER 14614 i CL
06/03/20 ZOOM Zoom SAN JOSE CA 82109319800 14.99
821093198 P-25152282 07068 06/02/20 - :
ZOOM we wa
ROC NUMBER 821093198 aera -
06/03/20 ZOOM Zoom SAN JOSE CA 82008302000 15.98
820093020 P-25158910 07068 06/02/20 ie
ZOOM gba »
ROC NUMBER 820093020 TAX $0.99 yo ©
06/04/20 1-800-FLOWERS.COM 800-468-1144 NY 84584417070, ” 191.64
REF# 5456441707 FLORAL PROD 06/03/20 Ses aU - By enn
06/04/20 COURTS/USDC-NJ-PG 00 TRENTON NJ geggdeao 156 _ ~ 180.00
999999901 ANJDC-10895030 08608 06/03/20 | . Se - Ae
STATUTORY ke FO A Bye Vv
2 ROC NUMBER 9999999015600007 VON nd .
% 06/06/20 LAWYERS REG 0000 TRENTON NJ 121224 10800 ty “819.12
8 REFH 121224106 609-726-1191 06/04/20 Vi he, ,
GOVERNMENT SERVICES ce “etR eS Lf
ROC NUMBER 121224106 fides EN “ ‘
06/11/20 NJ ANNUAL REPORT SER TRENTON NJ 12201727800 128.00
REF# 122017278 609-586-2600 06/10/20
GOVERNMENT SERVICES ee eg
ROC NUMBER 122017278 ‘ Prue oe Eee,
06/18/20 BESTBUYCOM8061446589 RICHFIELD MN 05240318200 102.30
REF# 052403182 888-BESTBUY 06/17/20
BBYO1 - 806144658922 oe,
ROC NUMBER 052403182 ed fF - fo
06/20/20 TRUCKING INDUSTRY DE BALTIMORE MD 74207880172 >, . J “235.00
REF# 74207850172 410-931-8100 06/19/20 Poo OR per “
06/23/20  NJDEFENSEASSOC.COM LINWOOD NU, wie VV 30.00
REF# NT_HWEMPPLP 6099271180 06/28/20 “ree Le pe
06/25/20 COURTS/USDC-NU-PG 00 TRENTON Nd 9999990177 400.00}
999999901 ANJDC-10985937 08608 _06/24/20. .
STATUTORY _ on YS Ro a.
ROC NUMBER 9999999017700008 he Pt og ne - _
Total for JOSEPH K COBUZIO : * New Charges/Other Debits 2,298.53
Payments/Other Credits 0.00

10261
